Citation Nr: 1029370	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  08-10 087	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1952 to August 1956.  These matters are before the Board of 
Veteran's Appeals (Board) on appeal from an October 2007 rating 
decision of the Waco, Texas Department of Veterans Affairs (VA) 
Regional Office (RO).  In his Substantive Appeal received by the 
RO in April 2008, the Veteran requested a Travel Board hearing.  
Later in April 2008 he clarified that he wanted to have a 
videoconference hearing.  In a July 26, 2010 written 
communication he withdrew the hearing request.


FINDING OF FACT

On July 26, 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran in 
writing that he intended to withdraw his appeal in the matters of 
service connection for bilateral hearing loss and tinnitus; there 
is no question of fact or law remaining before the Board in these 
matters.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant are met as to the claims of service connection for 
bilateral hearing loss and tinnitus; the Board has no further 
jurisdiction in the matters.  38 U.S.C.A. §§ 7104, 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  However, given the appellant's expression 
of intent to withdraw his appeal, further discussion of the 
impact of the VCAA is not necessary.

Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or 
fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal, which fails to allege specific error of fact or law in 
the determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or 
by his authorized representative.  38 C.F.R. § 20.204.

In a written statement received by the VA on July 26, 2010, the 
Veteran withdrew his appeal as to both issues on appeal  (service 
connection for bilateral hearing loss and tinnitus).  Hence, 
there is no allegation of error of fact or law for appellate 
consideration on these claims.  Accordingly, the Board does not 
have jurisdiction to consider an appeal in these matters, and the 
appeal must be dismissed.


ORDER

The appeal seeking service connection for bilateral hearing loss 
is dismissed.

The appeal seeking service connection for tinnitus is dismissed.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


